ORDER RE OBJECTION TO EXEMPTION

MARY D. SCOTT, Bankruptcy Judge.
This cause is before the Court upon the Objection to Exemption, filed on September 18, 1993. Trial of this contested matter was held on March 17, 1994, at which Stephen T. Arnold appeared on behalf of the creditor Miller-Claborn Oil Distribution Company, Inc., and Bruce A. Condit appeared with the debtor.
Jurisdiction over this matter, if it exists, is conferred by 28 U.S.C. §§ 157(a), 1334. Moreover, this is a “core proceeding” within the meaning of 28 U.S.C. § 157(b), as exemplified by section 157(b)(2)(B).
The debtor filed his voluntary Chapter 7 petition in bankruptcy on July 20, 1992, on which he claimed as exempt his residence located at 231 Rankin Street in Ashdown, Arkansas. The evidence showed that the residential property that is the subject of this dispute was foreclosed upon during the bankruptcy and sold for an amount less than the mortgage. Thus, the issue is moot,1 depriving the court of subject matter jurisdiction over the issue. Lewis v. Continental Bank Corp., 494 U.S. 472, 477-78, 110 S.Ct. 1249, 1253, 108 L.Ed.2d 400 (1990) (“Under Article III of the Constitution, federal courts may adjudicate only actual, ongoing cases or controversies.”).
ORDERED that the Objection to Exemption, filed on September 18, 1993, is OVERRULED as MOOT.
IT IS SO ORDERED.

. In any event, under the Arkansas Constitution, article 9, section 3, a homestead is acquired only by a resident who is married or the head of a family. When the debtor acquired the property he was unmarried and had no dependents. Accordingly, the property did not qualify as homestead property. See generally In re Collins, 152 B.R. 570 (Bankr.W.D.Ark.1992) (discussion of elements for entitlement to Arkansas homestead exemption and what constitutes a "head of a family”).